UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6477



NATHANIEL WILLIAMS,

                                            Petitioner - Appellant,

          versus


DAVID R. OSBORNE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-612-5-BR)


Submitted:   June 22, 1999                  Decided:   July 29, 1999


Before LUTTIG and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel Williams, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Williams seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See Williams v. Osborne, No. CA-98-612-5-BR

(E.D.N.C. Mar. 18, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2